DETAILED ACTION
This office action is responsive to communication(s) filed on 8/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1 and 20 are independent.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-3 recite “first function that displays the information and the read result side by side on the one screen and receives a switching operation from the user to switch between a display state with the read result displayed and a hidden state with the read result not displayed” (claim 2) and “if the first function is performed, cause to be displayed on the one screen the information, the read result, and a correction partition that receives a correction to the read result from the user” (claim 3). Claim 3 depends on claim 2, as such, here, claim 2 in view of claim 3, is indefinite. Specifically, given that in claim 3 the first function must include the display of read result, it is unclear whether the first function includes receiving a switching operation or instead is configured to receive a switching operation by displaying a control button. The specification, as filed, describes the displaying of a hide button 33 together with a correction partition, see Specification figs. 8A-8B and pgs 16-18. For similar reasons, Claim 2 is also indefinite in view of other dependent claims (claims 5-7) that include displaying read result based on the first function. For examination purposes, the examiner interprets claim 2, concerning the first function, as “provides a control button for receiving a switching operation from the user to switch between a display state with the read result displayed and a hidden state with the read result not displayed”.

Claims 8, 14 and 16-18, which depend on claim 1, recite a “second function”, “third function”, or “fourth function”, but claim 1 doesn’t recite a “first”, “second”, and/or a “third function”. Here, this is unclear because their seems to be a gap in scope pertinent to the expected preceding functions. E.g., when reciting “third function”, a “first function” and “second function” should be previously recited. The specification, as filed, recites that the apparatus “performs a first function as one of functions intended to assist a user to perform the verification and correction job on the read results in the OCR process” (pgs 10-11). For examination purposes, the examiner will consider the mention of a second, third function, and fourth function to refer to another function. 

Claims 9-13, which depend upon claim 2, recite that the function is a “second function”. Here, it is unclear whether the function includes both “a first function” and “a second function” or if the function optionally includes “a first function” or “a second function”. The specification, as filed, recites that the apparatus “performs a first function as one of functions intended to assist a user to perform the verification and correction job on the read results in the OCR process” (pgs 10-11). Therefore, for examination purposes, the examiner interprets the function of claim 1 to be a set of function and the second function of claim 9 is included in the set of functions. Similar interpretations are made for claims 10-13. 

Claim 14 recites cause the information and the read result to be displayed in substantially equal display sizes. The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Concerning the term “substantially”, the specification recites “The substantially equal display size does not necessarily signify the same display size and a slight degree of difference in display size is acceptable. For example, if the display size of the document information does not match the display size of the predetermined read result, the CPU 21 causes the read result to be displayed at a display size closest to the display size of the document information. In this case, as well, the document information and read result are considered to be displayed in the substantially equal display size” (Specification, Pg 34). However, this description is not sufficient to provide a clear standard for ascertaining the requisite degree, because the terms “slight” and “closest” are also relative terms.

Dependent claim 15 is rejected at least because it depends on the claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano; Tetsuya et al. (hereinafter Asano – US 20190286897 A1) in view of Sahagun; Allan (hereinafter Sahagun – US 20190379797 A1).

Independent Claim 1: 
	Asano teaches An information processing apparatus comprising: a processor configured to: (fig. 1)
display, on one screen, information written or entered at a plurality of predetermined items [receipt R] and read results [data in Z1] of reading the information from the items […]; (In area Z1, a user can correct displayed [on one screen] scan results [read result] of receipt items [predetermined items] on a per item basis, by inputting wanted input into boxes, ¶¶ 40 and 70 and fig. 9; items of a receipt include “tax, a total, and the like written in the receipt”, ¶ 39 and fig. 9)
and perform a function of assisting a user to at least verify or correct the read result on the one screen.  (the function(s) of the user interface(s) assist user to review [verify] and/or correct scan results, ¶¶ 40, 54 and 70 and fig. 9)
Asano does not appear to expressly teach 
that the display is such that which information and read result is displayed is changeable on a per item basis
However, Sahagun teaches/suggests the concept(s) of that the display is such that which information and read result is displayed is changeable on a per item basis (scan results data to be validated by various validating entities are divided into items/subitems and distributed to the various validating entities, to be validated on an item per item, or sub-item per sub-item basis, e.g., a first and a second sub-item, Abstract and ¶¶ 15, 30, 59-61, 117 and 128-137 and figs. 3, 6-8 and 10-11. Also see ¶¶ 115-116 and 118-127, and 138-144. The scan results 1022, per item, are displayed together with at least a portion of the original image used to obtain the OCR value 1022, fig. 10 and ¶¶ 117-118. As reflected in these citations, a validating entity may validate at least a first and second sub-item on an item per item basis [on a per item basis]. Sub-item 1 [upper portion of fig. 11] being displayed by itself and sub-item 2 [lower portion of fig. 11] also being displayed by itself. Such items are being validated by each validator, ¶¶ 126-127, so each validator necessarily is able to change their user interface 1000 from displaying first sub-item to display second sub-item [i.e., the display is such that which information and read result is displayed is changeable on a per item basis].). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Asano to include the concept(s) of that the display is such that which  information and the read result is displayed is changeable on a per item basis, as taught/suggested by Sahagun.
One would have been motivated to make such a combination in order to result in a more secure apparatus that limits the amount of sensitive information in a particular document that is made available to a single validator, Sahagun ¶ 34.
 

Claim 2:
	The rejection of claim 1 is incorporated. Asano further teaches 
wherein the function displays the information and the read result side by side on the one screen (on the same screen, receipt R is displayed next to [side by side] the scan result in area Z1, ¶¶ 36 and 69, and figs. 2 and 9)
and is configured to receive a switching operation from the user to switch between a display state with the read result displayed and a hidden state with the read result not displayed. (the display/user interface, as reflected in fig. 9, also has the function of receiving an operation from the user on “Close Editor” button [receive a switching operation], which closes [hidden state] the display of the read results in area Z1, ¶¶ 70 and 79.)

Claim 3: 
The rejection of claim 2 is incorporated. Asano further teaches 
wherein the processor is configured to cause to be displayed on the one screen the information, the read result, and a correction partition configured to receive a correction to the read result from the user. (the receipt R [the information], the scan results data [read result], and the other components of Z1 area [correction partition], including rectangular boxes on which to edit the scan results are all displayed on the same screen, fig. 9 and ¶¶ 70 and 74).

Claim 4:
The rejection of claim 3 is incorporated. Asano further teaches 
wherein the processor is configured to, if the correction to the read result is received via the correction partition, switch the read result to the hidden state. (editing area Z1 [correction partition] includes Button Bce, which when selected, closes the same area, which also includes the read result [switch the read result to the hidden state], fig. 9 and ¶¶ 70 and 79-80. Herein, it is understood that the operation of the Bce button includes embodiments when correction to the read results have been made and indicates that correction is receives [if the correction to the read result is received])

Claim 5:
	The rejection of claim 2 is incorporated. Asano further teaches 
wherein the processor is configured to: cause to be displayed side by side on the one screen a plurality of the read results displaying same contents and the information corresponding to the plurality of the read results; (on the same screen, receipt R is displayed next to [side by side] the scan result in area Z1, which includes scan results of same contents as the receipt R, ¶¶ 36 and 69, and fig. 9)
and if a correction to a first read result of the plurality of the read results is received on the one screen, switch a second read result other than the first read result to the hidden state. (editing area Z1 [correction partition] includes Button Bce, and an embodiment in which when selected, closes the same area, which also includes the read result of multiple items, e.g., Date issued, Vendor, etc., one of which have been edited, and other items that may not have been edited [switch a second read result other than the first read result to the hidden state], figs. 2 and 9 and ¶¶ 70 and 79-80. Herein, it is interpreted that the operation of the Bce button includes embodiments when correction to the read results have been made to one item and indicates that correction is received for that item [if a correction to a first read result of the read results is received on the one screen] )

Claim 6:
	The rejection of claim 3 is incorporated. Asano further teaches 
wherein the processor is configured to: cause to be displayed side by side on the one screen a plurality of the read results displaying same contents and the information corresponding to the plurality of the read results; (on the same screen, receipt R is displayed next to [side by side] the scan result in area Z1, which includes scan results of same contents as the receipt R, ¶¶ 36 and 69, and fig. 9)
and if a correction to a first read result of the plurality of the read results is received on the one screen, switch a second read result other than the first read result to the hidden state.  (editing area Z1 [correction partition] includes Button Bce, and an embodiment in which when selected, closes the same area, which also includes the read result of multiple items, e.g., Date issued, Vendor, etc., one of which have been edited, and other items that may not have been edited [switch a second read result other than the first read result to the hidden state], figs. 2 and 9 and ¶¶ 70 and 79-80. Herein, it is interpreted that the operation of the Bce button includes embodiments when correction to the read results have been made to one item and indicates that correction is received for that item [if a correction to a first read result of the read results is received on the one screen] )

Claim 7:
	The rejection of claim 4 is incorporated. Asano further teaches
wherein the processor is configured to: cause to be displayed side by side on the one screen a plurality of the read results displaying same contents and the information corresponding to the plurality of the read results; (on the same screen, receipt R is displayed next to [side by side] the scan result in area Z1, which includes scan results of same contents as the receipt R, ¶¶ 36 and 69, and fig. 9)
and if a correction to a first read result of the plurality of the read results is received on the one screen, switch a second read result other than the first read result to the hidden state. (editing area Z1 [correction partition] includes Button Bce, and an embodiment in which when selected, closes the same area, which also includes the read result of multiple items, e.g., Date issued, Vendor, etc., one of which have been edited, and others items that may not have been edited [switch a second read result other than the first read result to the hidden state], figs. 2 and 9 and ¶¶ 70 and 79-80. Herein, it is interpreted that the operation of the Bce button includes embodiments when correction to the read results have been made to one item and indicates that correction is received for that item [if a correction to a first read result of the read results is received on the one screen] )

Claim 8:
	The rejection of claim 1 is incorporated. Asano, as modified, further teaches
wherein the function causes the information and the read result to be displayed in same respective display regions on the one screen before and after changing which information and read result is displayed. (Sahagun further teaches that validation entities can validate two sub-items of a SSN [social security number], ¶ 127 and fig. 7, and reflects that a validation interface 1010 can displays the information [original image portions] and the read result [OCR value] in the same respective regions for both sub-items [displayed in same respective display regions on the one screen before and after changing which  information and the read result is displayed], see upper and lower levels of fig. 11 and ¶¶ 128-136)

Claim 9:
The rejection of claim 2 is incorporated. Asano, as modified, further teaches  
wherein the function causes the information and the read result to be displayed in same respective display regions on the one screen before and after changing which information and read result is displayed. (Sahagun further teaches that validation entities can validate two sub-items of a SSN [social security number], ¶ 127 and fig. 7, and reflects that a validation interface 1010 can displays the information [original image portions] and the read result [OCR value] in the same respective regions for both sub-items [displayed in same respective display regions on the one screen before and after changing which  information and the read result is displayed], see upper and lower levels of fig. 11 and ¶¶ 128-136)

Claim 10:
	The rejection of claim 3 is incorporated. Asano, as modified, further teaches
wherein the function causes the information and the read result to be displayed in same respective display regions on the one screen before and after changing which information and read result is displayed. (Sahagun further teaches that validation entities can validate two sub-items of a SSN [social security number], ¶ 127 and fig. 7, and reflects that a validation interface 1010 can displays the information [original image portions] and the read result [OCR value] in the same respective regions for both sub-items [displayed in same respective display regions on the one screen before and after changing which  information and the read result is displayed], see upper and lower levels of fig. 11 and ¶¶ 128-136)

Claim 11:
The rejection of claim 4 is incorporated. Asano, as modified, further teaches 
wherein the function causes the information and the read result to be displayed in same respective display regions on the one screen before and after changing which information and read result is displayed. (Sahagun further teaches that validation entities can validate two sub-items of a SSN [social security number], ¶ 127 and fig. 7, and reflects that a validation interface 1010 can displays the information [original image portions] and the read result [OCR value] in the same respective regions for both sub-items [displayed in same respective display regions on the one screen before and after changing which  information and the read result is displayed], see upper and lower levels of fig. 11 and ¶¶ 128-136)

Claim 12:
	The rejection of claim 5 is incorporated. Asano, as modified, further teaches
wherein the function causes the information and the read result to be displayed in same respective display regions on the one screen before and after changing which  information and read result is displayed. (Sahagun further teaches that validation entities can validate two sub-items of a SSN [social security number], ¶ 127 and fig. 7, and reflects that a validation interface 1010 can displays the information [original image portions] and the read result [OCR value] in the same respective regions for both sub-items [displayed in same respective display regions on the one screen before and after changing which  information and read result is displayed], see upper and lower levels of fig. 11 and ¶¶ 128-136)

Claim 13:
	The rejection of claim 6 is incorporated. Asano, as modified, further teaches 
wherein the function causes the information and the read result to be displayed in same respective display regions on the one screen before and after changing which  information and read result is displayed. (Sahagun further teaches that validation entities can validate two sub-items of a SSN [social security number], ¶ 127 and fig. 7, and reflects that a validation interface 1010 can displays the information [original image portions] and the read result [OCR value] in the same respective regions for both sub-items [displayed in same respective display regions on the one screen before and after changing which  information and read result is displayed], see upper and lower levels of fig. 11 and ¶¶ 128-136)

Claim 14:
	The rejection of claim 8 is incorporated. Asano, as modified, further teaches 
wherein the processor is configured to cause the information and the read result to be displayed in substantially equal display sizes. (Sahagun further teaches that the OCR value 1122 [read result], which reads “12E”, is close in display size to the display size of the original portion of the scan [substantially equal display sizes], which  reads “123 -”, fig. 11 and ¶¶ 128-136)

Claim 16:
	The rejection of claim 1 is incorporated. Asano, as modified, further teaches 
wherein the function, […], [includes changing] which  information and read result is displayed on the one screen. (Sahagun further teaches that validation entities can validate two sub-items of an SSN [social security number], ¶ 127 and fig. 7, and reflects the display of both sub-items, see upper and lower levels of fig. 11 and ¶¶ 128-136)
Asano does not appear to expressly teach 
that the changing between item views is accomplished “if a predetermined change operation is received once”. 
However, the Applicant Admitted Prior Art (hereinafter “AAPA”), which was previously presented as an examiner’s Official Notice and which was not traversed, teaches that it was common knowledge in the art to include a control button, such as a “next item” or “previous item” buttons, capable of receiving operates to navigating from the displaying one item to displaying another item. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Asano to include the concept(s) of including a control button, such as a “next item” or “previous item” buttons, capable of receiving operates to navigating from the displaying one item to displaying another item, as taught/suggested by AAPA.
One would have been motivated to make such a combination in order to improve the usability and practicality of the apparatus by making it able to navigate from one object to another in a manner common in the art, see AAPA.
In combination, Asano, as modified, teaches/suggests 
that the changing between item views is accomplished “if a predetermined change operation is received once” (Sahagun further teaches that validation entities can validate two sub-items of an SSN [social security number], ¶ 127 and fig. 7, and reflects the display of both sub-items, see upper and lower levels of fig. 11 and ¶¶ 128-136. AAPA teaches that it was common knowledge in the art to include a control button, such as a “next item” or “previous item” buttons, capable of receiving operates to navigating from the displaying one item to displaying another item.)

Claim 17:
	The rejection of claim 16 is incorporated. Asano, as modified, further teaches 
wherein the processor is configured to, if the predetermined change operation is received once with a portion of the information and the read result displayed on the per item basis on the one screen, display another portion of the information and the read result by changing which portion of the information and the read result is displayed on the per item basis. (Sahagun further teaches that validation entities can validate two sub-items of an SSN [social security number], ¶ 127 and fig. 7, and reflects the display of both sub-items, see upper and lower levels of fig. 11 and ¶¶ 128-136. AAPA that is common knowledge in the art to include a control button, such as a “next item” or “previous item” buttons, capable of receiving operates to navigating from the displaying one item to displaying another item).

Claim 18:
	The rejection of claim 1 is incorporated. Asano further teaches 
wherein the function, if a predetermined input operation is received, sets the one screen to a hidden state with the read result not displayed (the display/user interface, as reflected in fig. 9, also has the function of receiving an operation from the user on “Close Editor” button [predetermined input operation], which closes [hidden state] the display of the read results in area Z1, ¶¶ 70 and 79.)
and causes input contents (edited scan data) responsive to the received predetermined input operation to be displayed in a display region used to display the read result on the one screen. (OCR data is edited in Z1 area, ¶ 70. Necessarily, such data is displayed in region Z4, ¶¶ 42, 55-56 and 64 and figs. 2 and 13. Such data are necessarily displayed as edited scan data, since Z4 displays OCR data, and that data was  edited.  Herein, “in a display region” is interpreted a display region different from the region/screen that is in hidden state with the read result not displayed)

Claim 19:
	The rejection of claim 18 is incorporated. Asano further teaches 
wherein the processor is configured to, if a particular operation different from the predetermined input operation is received, set the one screen to a display state with the read result displayed and receive a correction from the user who has utilized the displayed read result. (when area Z1 is in a hidden state, the user can operate on area Z3, which sets the edit screen Z1 to a display state and is usable for entering corrections from the user who uses the read results for the correction, ¶¶ 41, 67 and 70 [among others] and figs. 2 and 9)

Independent Claim 20:
	Claim(s) 20 is directed to a computer readable medium for performing functions of the apparatus in claim 1, and is rejected using similar rationale(s).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Asano – US 20190286897 A1) in view of Sahagun (US 20190379797 A1), as explained above for claim 14, and further in view of Magnani; Joseph Andrew et al. (hereinafter Magnani – US 20090089668 A1).

Claim 15:
	The rejection of claim 14 is incorporated. Asano further teaches 
wherein the processor is configured to: […] cause to be displayed the information, the read result, and a correction partition that receives a correction to the read result from the user; (the receipt R [the information], the scan results data [read result], and the other components of Z1 area [correction partition], including rectangular boxes on which to edit the scan results are all displayed on the same screen, fig. 9 and ¶¶ 70 and 74)
[…]. 
Asano does not appear to expressly teach 
that the information, the read result, and a correction partition are displayed “if a display size of the information and the read result is smaller than a first predetermined size” and “cause a correction display to be displayed in a second size larger than the first predetermined size in the correction partition on the one screen”.
However, Magnani teaches/suggests the concept(s) of resizing the size of a widget and its elements relative to the dimension within it is presented, ¶¶ 7-8 and 18-20, wherein all three widget elements are displayed when there is sufficient space to display all three different elements [elements are smaller than a first predetermined size], and the size of an element 215 is larger [second size larger than the first predetermined size] than the other elements 205 and 200, ¶ 20 and figs. 2A-2B. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Asano to include the concept(s) of resizing the size of a widget and its elements relative to the dimension within it is presented, wherein all three widget elements are displayed when there is sufficient space to display all three different elements [elements are smaller than a first predetermined size], and size of element 215 is larger [second size larger than the first predetermined size] than the other elements 205 and 200, as taught/suggested by Magnani.
One would have been motivated to make such a combination in order to improve the apparatus by making optimal and efficient use of available display space, Magnani ¶ 8.
In combination, Asano, as modified, teaches/suggests 
that the information, the read result, and a correction partition are displayed “if a display size of the information and the read result is smaller than a first predetermined size” and “cause a correction display to be displayed in a second size larger than the first predetermined size in the correction partition on the one screen”. (Asano teaches the receipt R [the information], the scan results data [read result], and the other components of Z1 area [correction partition], including rectangular boxes on which to edit the scan results are all displayed on the same screen, fig. 9 and ¶¶ 70 and 74. Magnani teaches/suggests the concept(s) of resizing the size of a widget and its elements relative to the dimension within it is presented, ¶¶ 7-8 and 18-20, wherein all three widget elements are displayed when there is sufficient space to display all three different elements [elements are smaller than a first predetermined size], and the size of an element 215 is larger [second size larger than the first predetermined size] than the other elements 205 and 200, ¶ 20 and figs. 2A-2B)

Response to Arguments
103 Rejections
The applicant’s argument(s) are fully considered, but are not persuasive.
In particular, the applicant alleges that the examiner seems to misinterpret claim 20’s limitation of “displaying, on one screen, information written or entered at a plurality of predetermined items and read results of reading the information from the items such that which piece of the information and read result is displayed is changeable on a per item basis” (which is similarly recited in claim 1), at least because the editing of the read result for an item is not equivalent to changing the display of both the information and the read result on a per-item basis. (Amendment, Pgs 6-7). 
Although it might be true that editing of the read result for an item is not equivalent to changing the display of both the information and the read result on a per-item basis, as explained in the 103 rejection section above for claim 1, Sahagun teaches that scan results data are validated by various validating entities and are divided into items/subitems and distributed to the various validating entities, to be validated on an item per item, or sub-item per sub-item basis, e.g., a first and a second sub-item, Abstract and ¶¶ 15, 30, 59-61, 117 and 128-137 and figs. 3, 6-8 and 10-11. Also see ¶¶ 115-116 and 118-127, and 138-144. As reflected in these citations, a validating entity may validate at least a first and second sub-item on an item per item basis [on a per item basis]. Sub-item 1 [upper portion of fig. 11] being displayed by itself and sub-item 2 [lower portion of fig. 11] also being displayed by itself. Such items are being validated by each validator, ¶¶ 126-127, so each validator necessarily is able to change their user interface 1000 from displaying first sub-item to display second sub-item [i.e., the display is such that which information and read result is displayed is changeable on a per item basis].)

The applicant is reminded that the examiner does not read limitations of the specification into the claim. Claim 1, as amended, doesn’t reflect the concept of hiding or displaying read results information, and as such doesn’t overcome the prior art of record. A sample amendment that reflects such hiding feature is shown below: 
1. An information processing apparatus comprising: a processor configured to: display, on one screen, information written or entered at a plurality of predetermined items and read results of reading the information from the items, wherein both the information written or entered and the read results are displayable simultaneously and on a per item basis, wherein the read results are also hideable from the display 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                 



/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175